By Court, JohnsoN, J.: At the October term, 1868, of the district court for Ber-nalillo county, judgment was giveri in an action in favor of Henry Springer against Jose Antonio Tafoya and Oresencio Jaramillo, and afterward upon that judgment execution was issued, by virtue of Avhicli Manuel Garcia, then sheriff of that county, levied upon certain property as property of Jose Antonio Tafoya, one of the defendants to said judgment. On the nineteenth of March, 1869, Juana Tafoya commenced proceedings under an act of the legislature of the session of 1859-60, to claim as hers the property referred to. Subsequently, at a special term of the district court for said county, held in July, 1869, the claimant, Juana Tafoya, by her counsel, moved the court to direct an issue to be made between the parties as to the right to said property, which motion was overruled and the claimant’s suit dismissed. And from this judgment the claimant appeals to this court. The question to be determined here is, whether the legislature, by the act of January 24, 1865, entitled “An act relative to the revision of the -statutes,” intended that the revised statutes by that act adopted should render nugatory and void all statutes of a public nature enacted anterior to the passage of said act, and not contained in that revision or passed during the session of the legislature of 1864-65. The solution of this question of intention is to be derived, not alone from the context of the act referred to, of -January 24, 1865, but from the acts of January 8, and February 2, 1859, relative to the revision of the statutes (published with that revision), and the circumstances requiring the revision. The act of January 3, 1859, required the governor to appoint a commission “to collect, revise, and put into systematic order the laws” then “ in force in this territory,” and to do other things in the premises specified in the act. The act of February 2, of the same year, is amendatory of this act, and required the commission referred to to recommend such changes and amendments of existing laws as the commission might ‘ ‘ deem necessary and proper to give effect to said laws;” and says, further, “that said commission, on making their report to the legislature of the revision of the laws proposed by them, shall report at the same time the changes and amendments for adoption or rejection by the legislative assembly.” That the commission did as required of them by the foregoing acts in revising the statutes, and reported to the legislature the changes and amendments for adoption or rejection, is to be inferred from the preamble to the act of January 24, 1865: “Whereas, the commission of revisers appointed by the governor have reported to this assembly, through the joint committee of both houses, a revision of the statutes of this territory,” etc. Then after this predication, the preamble says, “ therefore,” and the act proceeds with tbe style “be it enacted,” etc. (appendix to Rev. Stats, and Laws, 742-744, section 1), “ that the revision of the statutes, commencing with article 1, entitled ‘Ace-quias,’ and ending with article 67, entitled ‘Woods and Prairies,’ with all and each of the articles and chapters inclusive, be, and the same are hereby declared to be the revised statutes and laws of the territory of New Mexico, and as such shall have full force and effect" in all courts thereof.” Thus the legislature, six years after the enactment of the statutes authorizing the revision of our statute laws, received the report of the commission in the premises, and by adopting the revision of the commissioners made their work its own; and declared, with all the necessary formality and solemnity, that this “revision of the statutes,” described in language so certain as to place their identity beyond question, .“ shall be the revised statutes and laws, and as such shall have full force and effect in all courts.” By the term revised statutes is to be understood not merely the compilation or collecting together of existing statutes, but also the amendation or expurgation of such provisions as the revisers might deem unnecessary. The commissioners may have thought proper, in performing the duties required of them, to amend the statutes by omitting (and they were undoubtedly authorized by law to do so) entire statutes in force or parts of statutes prior to the session of the legislature at which these revised statutes were adopted, and when such acts are not found included among those which the act of January 24, 1865, declares “ shall have full force and effect in all courts,” as the Revised Statutes and Laws of the Territory of New Mexico. The presumption is warrantable that it was the intention that they should thereafter have “no force and effect.” Such intention of the legislature is the more forcibly to be inferred from the use of the word “full” before the words “force and effect.” As though not satisfied that the words “force and effect” would sufficiently express its intention, the legislature qualified them with the word “full,” meaning complete, no room for anything else, exclusive. Such intention is further to be inferred from the saying, in the fourth section of the act, as to laws passed during the session of 1864-65, “that all laws of a general nature which shall be passed and approved during the present session of this assembly shall be included in the said revision as an appendix, and shall have force and effect as a part of the said revised laws and statutes.” “"Where the intent of the statute is plain, nothing is left to construction; where the intention is to be ascertained, everything from which aid can be derived is to be regarded, and the title of an act claims a degree of notice, and will have its due share of consideration:” United States v. Fisher et al., 2 Cranch, 358, 386. “The spirit,‘as well as the letter of the statute, must be respected; and where the whole context of a law demonstrates a particular intent in the legislature to effect a certain object, some degree of implication may be called in to aid that intent:” Durousseau v. The United States, 6 Cranch, 307, 314. “In the construction of the statutory or local laws of a state, it is frequently necessary to recur to the history and situation of the country, to ascertain the reason, as well as meaning, of their provisions, to enable a court to apply the different rules for construing statutes:" Preston v. Browder, 1 Wheat. 115, 121. It is a fact well known, not only to the bench, bar, and magistracy, but to the people of this territory, that at the time of the passage of the act adopting the Revised Statutes, many of the pamphlet laws of previous sessions of the legislature were, and had been for several years, out of print, and out of the possession of most of the officers whose duty it is to execute the laws. A fact so notorious could not but have been within the knowledge of the legislature of 1858-59, which authorized the revision, as well as that of 1864-65, which adopted the revision, and declared it to be “ the revised statutes and laws of the territory of New Mexico,”’ and required them, “as such,” to “have full force and effect in all courts thereof.” Hence, the inference is irresistible, that it was the intention of the act of January 24, 1865, to place before tbe people in tbe “revised statutes and laws,” all tbe acts of a public nature, of previous sessions, wbicb tbe legislature deemed proper to be continued in force. This inference is strongly supported by tbe fact tbat tbe territory bad no funds, from tbe national treasury or any other source, available for reprinting tbe statutes of sessions previous to tbat of 1864-65, otherwise than by a revision or compilation. Now, in this view of tbe case, it seems tbat tbe decision of tbe court below should be affirmed. A reversal would have the effect of requiring judges, magistrates, other officers, and tbe masses of tbe people to act under statutes of tbe requirements of wbicb they could inform themselves only by procuring, at vast individual expense, from tbe secretary of the territory, manuscript copies of most, if not all, of tbe acts of tbe legislature anterior to tbe session of 1864-65; and by careful study of such voluminous masses, ascertain what provisions of law have been repealed, and what remain in force; each judge, magistrate, officer, and individual becoming, as it were, a reviser of tbe laws. Under such conditions, litigation would be costly and interminable; each stage of a cause, whether in a court of record or not of record, would be attended with difficulty of ruling and decision, and there would result doubt and obscurity as to tbe law, where tbe security of society and its individual members requires clearness and certainty. Suppose, for instance, in tbe discussion of a question arising in tbe trial of a cause, it be asserted on either side, tbat there is an unrepealed statutory provision of tbe Kearny code, or some act existing previous to tbe adoption of our present Revised Statutes, and omitted from them, applicable to tbe question. Tbe court or magistrate before whom tbe cause is trying, if a copy of a pamphlet containing such omitted provisions be presented, is unable to determine whether such provisions may not have been repealed by some other statute, or section or clause of a statute likewise omitted from tbe Revised Statutes, and not available for reference; a decision sustaining or overruling would make ground of appeal, and ultimately resort to this court might be made in almost every cause, to ascertain, not wbat is law, but what is not law. The affirmation of the judgment of the court below would not leave the appellant or other parties without legal remedy in this or similar cases, nor affect statutes of a private nature, or vested rights under any law of this territory, while a reversal would work great mischief.